Fourth Court of Appeals
                                     San Antonio, Texas
                                       November 18, 2015

                                       No. 04-15-00464-CV

         IN THE INTEREST OF A.A.R., A.S.N., C.G.N. AND J.A.G., CHILDREN,

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 30,953
                        Honorable Enrique Fernandez, Judge Presiding


                                         ORDER
       This is an accelerated appeal from an order terminating parental rights. Appellant’s brief,

which was originally due on September 28, 2015, has not been filed. Appellant’s court-appointed

attorney was granted two extensions of time to October 22, 2015, and was admonished that no

further extensions would be allowed given appellant’s delay in requesting and paying for the

reporter’s record. Appellant’s attorney failed to file the brief, so on October 23, 2015, this court

ordered appellant’s attorney to show cause in writing by November 2, 2015 why this appeal

should not be dismissed for want of prosecution. Because appellant’s attorney did not respond,

on November 10, 2015, this Court ordered James Gerard McDermott, II to personally appear

before this court on December 1, 2015 to show cause why he should not be held in contempt of

court for failure to comply with the order of October 23, 2015.

       On November 17, 2015, Mr. McDermott responded with a motion for extension of time

until November 20, 2015 to file the brief. Mr. McDermott explained his delay and difficulty in

responding to this Court’s orders.
        Given Mr. McDermott’s response, this Court grants Mr. McDermott’s motion for

extension of time to November 20, 2015. Mr. McDermott is cautioned that the appellant’s brief

must be filed on or before this date, and no further extensions of time will be allowed. The

contempt hearing scheduled for December 1, 2015 will remain set on the Court’s calendar until

the appellant’s brief is filed.




                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court